UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06640 American Strategic Income Portfolio Inc. II (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) (800) 677-3863 (Registrant's telephone number, including area code) Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedules of Investments. Schedule ofINVESTMENTS(unaudited) American Strategic Income Portfolio II November 30, 2007 Description of Security Date Acquired Par Value Cost Value (a) (Percentages of each investment category relate to net assets) U.S. Government Agency Mortgage-Backed Securities (b) — 3.8% Fixed Rate — 3.8% Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, #E93231 $ 3,429,129 $ 3,516,059 $ 3,479,095 9.00%, 7/1/30, #C40149 145,254 148,742 157,678 Federal National Mortgage Association, 6.00%, 10/1/16, #607030 246,208 247,281 252,255 5.50%, 6/1/17, #648508 296,502 297,710 301,111 5.00%, 9/1/17, #254486 508,618 509,720 510,245 5.00%, 11/1/17, #657356 1,037,462 1,041,960 1,040,781 6.50%, 6/1/29, #252497 1,125,378 1,118,521 1,166,283 7.50%, 4/1/30, #532867 47,596 46,148 50,796 7.50%, 5/1/30, #535289 119,858 116,216 127,915 8.00%, 5/1/30, #538266 42,003 41,522 44,842 8.00%, 6/1/30, #253347 157,747 155,945 168,412 Total U.S. Government Agency Mortgage-Backed Securities 7,239,824 7,299,413 Corporate Notes (c) — 7.0% Fixed Rate — 7.0% Stratus Properties II, 6.56%, 12/31/11 6/14/01 5,000,000 5,000,000 5,150,000 Stratus Properties III, 6.56%, 12/31/11 12/12/06 8,000,000 8,000,000 8,240,000 Total Corporate Notes 13,000,000 13,390,000 Whole Loans and Participation Mortgages I (c) (d) — 101.7% Commercial Loans — 57.2% 5555 East Van Buren I, Phoenix, AZ, 5.68%, 7/1/11 (b) 6/23/04 6,395,981 6,395,981 6,516,994 5555 East Van Buren II, Phoenix, AZ, 7.13%, 7/1/11 8/18/06 1,484,821 1,484,821 1,544,213 American Mini-Storage, Memphis, TN, 6.80%, 12/1/10 11/5/07 3,060,000 3,060,000 3,151,800 Bigelow Office Building, Las Vegas, NV, 6.38%, 4/1/17 (b) 3/31/97 1,148,742 1,148,742 1,199,455 Cypress Point Office Park I, Tampa, FL, 5.30%, 6/1/09 (b) 5/19/04 4,490,520 4,490,520 4,533,617 Cypress Point Office Park II, Tampa, FL, 5.30%, 7/1/09 (b) 5/19/04 4,362,800 4,362,800 4,404,671 Hadley Avenue Business Center, Oakdale, MN, 8.38%, 1/1/11 (b) 12/14/00 2,209,614 2,209,614 2,297,999 LaCosta Centre, Austin, TX, 5.20%, 3/1/09 (b) 2/27/04 4,349,203 4,349,203 4,378,987 Oak Knoll Village Shopping Center, Austin, TX, 6.73%, 10/1/13 (b) 9/17/03 1,540,183 1,540,183 1,617,192 Office City Plaza, Houston, TX, 6.43%, 6/1/12 (b) 5/25/07 5,577,467 5,577,467 5,834,806 Oyster Point Office Park, Newport News, VA, 6.68%, 2/1/11 (b) (f) 1/4/06 12,200,000 12,200,000 12,802,527 PennMont Office Plaza, Albuquerque, NM, 6.63%, 4/1/11 (b) (f) 3/30/06 1,450,000 1,450,000 1,513,776 Perkins - Blaine, Blaine, MN, 6.63%, 1/1/17 (b) 12/13/06 1,825,000 1,825,000 1,916,250 Raveneaux Country Club, Spring, TX, 8.36%, 1/1/08 (e) (f) 12/19/05 8,800,000 8,800,000 8,800,000 Redwood Dental Building, Taylorsville, UT, 7.40%, 7/1/12 (b) 6/28/02 2,510,213 2,510,213 2,610,621 Robberson Auto Dealerships, Bend and Prineville, OR, 6.40%, 4/1/17 3/30/07 7,334,501 7,334,501 7,692,989 Signal Butte, Mesa AZ, 6.90%, 5/1/10 (b) (f) 6/20/07 15,000,000 15,000,000 15,749,999 Station Square, Pompano Beach, FL, 6.33%, 2/1/14 (b) 1/19/07 12,000,000 12,000,000 12,481,397 Sundance Plaza, Colorado Springs, CO, 7.13%, 11/1/08 10/29/98 162,602 162,602 164,909 Waste Connections Warehouse, Englewood, CO, 6.58%, 3/1/14 2/15/07 1,292,009 1,292,009 1,347,773 Woodmen Corporate Center, Colorado Springs, CO, 7.36%, 9/1/08 (b) (e) (f) 8/8/05 9,950,000 9,950,000 9,873,615 107,143,656 110,433,590 Multifamily Loans — 44.4% Adelphi Springs Apartments, Adelphi, MD, 9.93%, 3/1/09 (g) 6/27/03 5,084,592 5,084,592 3,559,214 Carolina Square Apartments, Tallahassee, FL, 6.63%, 8/1/12 (b) (f) 7/20/07 7,875,000 7,875,000 8,268,749 Chardonnay Apartments, Tulsa, OK, 6.40%, 7/1/13 (b) 6/5/03 3,945,743 3,945,743 4,140,734 Highland Ridge & Highland Glen Apartments, Oklahoma City, OK, 14.90%, 10/1/08 (f) 9/30/04 3,850,000 3,850,000 3,758,296 Lake Point Terrace Apartments, Madison, WI, 6.33%, 5/1/17 4/13/07 5,015,377 5,015,377 5,266,146 Oakton Terrace Apartments, Adelphi, MD, 9.88%, 8/1/11 (g) 6/27/03 670,141 670,141 512,496 Park Hampshire Apartments, Adelphi, MD, 9.90%, 1/1/13 (g) 6/27/03 3,111,280 3,111,280 2,177,896 RP-Plaza Development, Oxnard, CA, 8.09%, 3/1/10 (e) (f) 2/23/05 5,000,000 5,000,000 5,016,130 Sapphire Skies, Cle Elum, WA, 8.36%, 1/1/09 (e) (f) 12/23/05 9,250,000 9,250,000 9,250,000 2007 Quarterly Report 1 American Strategic Income Portfolio II Schedule ofINVESTMENTS(unaudited) American Strategic Income Portfolio II (continued) Description of Security Date Acquired Par Value/ Shares Cost Value (a) Summit Chase Apartments I, Coral Springs, FL, 6.68%, 12/31/07 (f) 7/7/05 $ 12,670,000 $ 12,670,000 $ 12,670,000 Summit Chase Apartments II, Coral Springs, FL, 9.90%, 12/31/07 (f) (g) 7/7/05 2,974,000 2,974,000 2,081,800 Sussex Club Apartments I, Athens, GA, 6.33%, 5/1/10 (f) 4/17/07 9,126,000 9,126,000 9,399,780 Sussex Club Apartments II, Athens, GA, 6.88%, 5/1/10 (f) 4/17/07 1,825,000 1,825,000 1,704,833 Timber Ridge Apartments, Houston, TX, 9.88%, 8/1/13 (f) 4/23/02 500,000 500,000 475,941 Trinity Oaks Apartments I, Dallas, TX, 6.53%, 4/1/09 (f) 3/30/06 7,000,000 7,000,000 6,156,485 Trinity Oaks Apartments II, Dallas, TX, 7.88%, 4/1/09 (f) (g) 3/30/06 1,690,000 1,690,000 1,183,000 Vista Bonita Apartments, Denton, TX, 7.84%, 4/1/08 (e) 3/4/05 2,743,095 2,743,095 1,920,166 Windy Meadows, Arlington, TX, 6.93%, 5/1/10 (f) 4/27/07 6,380,000 6,380,000 6,571,400 Winterland Apartments I, Grand Forks, ND, 9.23%, 7/1/12 6/6/97 536,748 536,748 563,586 Winterland Apartments II, Grand Forks, ND, 9.23%, 7/1/12 6/6/97 1,028,767 1,028,767 1,080,205 90,275,743 85,756,857 Single Family Loans — 0.1% Merchants Bank, 2 loans, Vermont, 10.48%, 12/1/20 12/18/92 59,510 59,999 58,931 PHH U.S. Mortgage, 2 loans, California and Delaware, 8.65%, 1/1/12 12/30/92 174,975 169,766 167,219 229,765 226,150 Total Whole Loans and Participation Mortgages 197,649,164 196,416,597 Preferred Stocks — 21.2% Real Estate Investment Trusts — 21.2% AMB Property, Series L (b) 62,000 1,583,757 1,308,200 AMB Property, Series M (b) 14,360 367,561 309,602 AMB Property, Series O (b) 17,500 437,500 381,173 BRE Properties, Series C (b) 62,000 1,560,500 1,300,140 BRE Properties, Series D (b) 18,148 457,465 380,927 Developers Diversified Realty, Series H (b) 63,700 1,636,809 1,412,866 Developers Diversified Realty, Series I (b) 31,600 823,427 706,260 Duke Realty, Series J (b) 38,244 974,588 806,948 Duke Realty, Series K (b) 43,000 1,081,863 876,340 Duke Realty, Series L (b) 12,000 302,160 251,160 Duke Realty, Series M (b) 8,000 200,000 177,760 Equity Residential Properties, Series N (b) 125,000 3,136,834 2,702,500 Health Care Properties, Series E (b) 10,000 257,000 208,500 Health Care Properties, Series F (b) 46,235 1,166,230 952,903 Hospitality Properties Trust, Series C (b) 160,000 4,000,000 3,080,000 HRPT Property, Series C (b) 100,000 2,500,000 2,165,000 Kimco Realty, Series B (b) 58,000 1,406,500 1,276,000 Prologis Trust, Series F (b) 35,120 892,477 777,206 Prologis Trust, Series G (b) 43,190 1,098,075 949,316 PS Business Parks, Series H (b) 35,000 868,036 733,250 PS Business Parks, Series I (b) 20,000 485,577 407,400 PS Business Parks, Series M (b) 43,180 1,077,682 919,734 Public Storage, Series A (b) 40,000 977,346 849,200 Public Storage Series B (b) 22,200 543,900 509,268 Public Storage, Series E (b) 15,000 377,550 317,700 Public Storage, Series L (b) 21,500 498,800 456,875 Public Storage, Series M (b) 80,000 2,000,000 1,655,200 Public Storage, Series X (b) 20,000 497,779 396,000 Public Storage, Series Z (b) 20,000 502,366 406,800 Realty Income, Series D (b) 90,000 2,281,500 2,124,000 Realty Income, Series E (b) 49,500 1,247,400 1,046,925 Regency Centers Series C (b) 44,000 1,082,075 978,560 Regency Centers, Series D (b) 48,238 1,244,275 1,063,648 Regency Centers, Series E (b) 50,000 1,245,000 1,039,065 UDR, Series G (b) 120,000 3,000,000 2,475,600 Vornado Realty Trust, Series F (b) 65,000 1,611,277 1,335,100 Vornado Realty Trust, Series G (b) 11,000 257,950 224,400 Vornado Realty Trust, Series I (b) 16,000 374,000 326,400 Weingarten Realty Investors, Series F (b) 182,500 4,489,375 3,713,875 2007 Quarterly Report 2 American Strategic Income Portfolio II Schedule ofINVESTMENTS(unaudited) American Strategic Income Portfolio II (continued) Shares Cost Value(a) Total Preferred Stocks $ 48,544,634 $ 41,001,801 Total Investments in Unaffiliated Securities 266,433,622 258,107,811 Short-Term Investment — 3.7% First American Prime Obligations Fund, Class Z (h) 7,188,022 7,188,022 7,188,022 Total Investments in Securities (i) — 137.4% $ 273,621,644 $ 265,295,833 Other Assets and Liabilities, Net — (37.4)% (72,162,761 ) Total Net Assets — 100.0% $ 193,133,072 Notes to Schedule of Investments: (a) Security valuations for the fund’s investments (other than whole loans and participation mortgages) are furnished by an independent pricing service that has been approved by the fund’s board of directors. Investments in equity securities that are traded on a national securities exchange (or reported on the Nasdaq national market system) are stated at the last quoted sales price if readily available for such securities on each business day. For securities traded on the Nasdaq national market system, the fund utilizes the Nasdaq Official Closing Price which compares the last trade to the bid/ask price of a security. If the last trade falls within the bid/ask range, then that price will be the closing price. If the last trade is outside the bid/ask range, and falls above the ask, the ask price will be the closing price. If the last trade is below the bid, the bid will be the closing price. Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings, and general market conditions. Securities for which prices are not available from an independent pricing service but where an active market exists are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely-used quotation system. When market quotations are not readily available, securities are valued at fair value as determined in good faith by procedures established and approved by the fund’s board of directors. Some of the factors which may be considered in determining fair value are fundamental analytical data relating to the investment; the nature and duration of any restrictions on disposition; trading in similar securities of the same issuer or comparable companies; information from broker-dealers; and an evaluation of the forces that influence the market in which the security is purchased or sold. If events occur that materially affect the value of securities (including non-U.S. securities) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange, the securities will be valued at fair value. Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost which approximates market value. Security valuations are performed once a week and at the end of each month. The fund’s investments in whole loans (single family, multifamily, and commercial) and participation mortgages are generally not traded in any organized market and therefore, market quotations are not readily available. These investments are valued at fair value according to procedures adopted by the fund’s board of directors. Pursuant to these procedures, whole loan investments are initially valued at cost and their values are subsequently monitored and adjusted using a FAF Advisors, Inc. (“FAF Advisors”) pricing model designed to incorporate, among other things, the present value of the projected stream of cash flows on such investments. The pricing model takes into account a number of relevant factors including the projected rate of prepayments, the delinquency profile, the historical payment record, the expected yield at purchase, changes in prevailing interest rates, and changes in the real or perceived liquidity of whole loans or participation mortgages, as the case may be. The results of the pricing model may be further subject to price ceilings due to the illiquid nature of the loans. Changes in prevailing interest rates, real or perceived liquidity, yield spreads, and creditworthiness are factored into the pricing model each week. Certain mortgage loan information is received once a month. This information includes, but is not limited to, the projected rate of prepayments, projected rate and severity of defaults, the delinquency profile, and the historical payment record. Valuations of whole loans and participation mortgages are determined no less frequently than weekly. Although FAF Advisors believes the pricing model to be reasonable and appropriate, the actual values that may be realized upon the sale of whole loans and participation mortgages can only be determined in negotiations between the fund and third parties. As of November 30, 2007, the fund held fair valued securities with a value of $209,806,597 or 108.6% of total net assets. (b) On November 30, 2007, securities valued at $134,351,900 were pledged as collateral for the following outstanding reverse repurchase agreements: Amount Acquisition Date Rate* Due Accrued Interest Name of Broker and Description of Collateral $ 6,429,005 11/8/07 4.90 % 12/7/07 $ 20,126 (1) 39,000,000 11/1/07 5.56 % 12/3/07 153,474 (2) 1,000,000 11/27/07 5.68 % 12/3/07 632 (2) 6,000,000 11/29/07 6.10 % 12/3/07 2,033 (2) 20,353,000 11/8/07 5.37 % 12/10/07 78,345 (3) $ 72,782,005 $ 254,610 * Interest rate as of November 30, 2007. Rate is based on the London InterBank Offered Rate (LIBOR) plus a spread and reset monthly. 2007 Quarterly Report 3 American Strategic Income Portfolio II Schedule ofINVESTMENTS(unaudited) American Strategic Income Portfolio II (continued) Name of broker and description of collateral: (1) Morgan Stanley: Federal Home Loan Mortgage Corporation, 5.50%, 1/1/18, $3,429,129 par Federal Home Loan Mortgage Corporation, 9.00%, 7/1/30, $145,254 par Federal National Mortgage Association, 6.00%, 10/1/16, $246,208 par Federal National Mortgage Association, 5.50%, 6/1/17, $296,502 par Federal National Mortgage Association, 5.00%, 9/1/17, $508,618 par Federal National Mortgage Association, 5.00%, 11/1/17, $1,037,462 par Federal National Mortgage Association, 6.50%, 6/1/29, $1,125,378 par Federal National Mortgage Association, 7.50%, 4/1/30, $47,596 par Federal National Mortgage Association, 7.50%, 5/1/30, $119,858 par Federal National Mortgage Association, 8.00%, 5/1/30, $42,003 par Federal National Mortgage Association, 8.00%, 6/1/30, $157,747 par (2) Morgan Stanley: 5555 East Van Buren I, 5.68%, 7/1/11, $6,395,981 par Bigelow Office Building, 6.38%, 4/1/17, $1,148,742 par Carolina Square Apartments, 6.63%, 8/1/12, $7,875,000 par Chardonnay Apartments, 6.40%, 7/1/13, $3,945,743 par Cypress Point Office Park I, 5.30%, 6/1/09, $4,490,520 par Cypress Point Office Park II, 5.30%, 7/1/09, $4,362,800 par Hadley Avenue Business Center, 8.38%, 1/1/11, $2,209,614 par LaCosta Centre, 5.20%, 3/1/09, $4,349,203 par Oak Knoll Village Shopping Center, 6.73%, 10/1/13, $1,540,183 par Office City Plaza, 6.43%, 6/1/12, $5,577,467 par Oyster Point Office Park, 6.68%, 2/1/11, $12,200,000 par PennMont Office Plaza, 6.63%, 4/1/11, $1,450,000 par Perkins-Blaine, 6.63%, 1/1/17, $1,825,000 par Redwood Dental Building, 7.40%, 7/1/12, $2,510,213 par Signal Butte, 6.90%, 5/1/10, $15,000,000 par Station Square, 6.33%, 2/1/14, $12,000,000 par Woodmen Corporate Center, 7.36%, 9/1/08, $9,950,000 par (3) Dresdner Bank: AMB Property, Series L, 62,000 shares AMB Property, Series M, 14,360 shares AMB Property, Series O, 17,500 shares BRE Properties, Series C, 62,000 shares BRE Properties, Series D, 18,148 shares Developers Diversified Realty, Series H, 24,500 shares Developers Diversified Realty, Series I, 31,600 shares Duke Realty, Series J, 38,244 shares Duke Realty, Series K, 43,000 shares Duke Realty, Series L, 12,000 shares Duke Realty, Series M, 8,000 shares Equity Residential Properties, Series N, 125,000 shares Health Care Properties, Series E, 10,000 shares Health Care Properties, Series F, 46,235 shares Hospitality Properties Trust, Series C, 160,000 shares HRPT Properties, Series C, 100,000 shares Kimco Realty, Series B, 58,000 shares Prologis Trust, Series F, 35,120 shares Prologis Trust, Series G, 43,190 shares PS Business Parks, Series H, 35,000 shares PS Business Parks, Series I, 20,000 shares PS Business Parks, Series M, 43,180 shares Public Storage, Series A, 40,000 shares Public Storage, Series B, 22,200 shares Public Storage, Series E, 15,000 shares Public Storage, Series L, 21,500 shares Public Storage, Series M, 80,000 shares Public Storage, Series X, 20,000 shares 2007 Quarterly Report 4 American Strategic Income Portfolio II Schedule ofINVESTMENTS(unaudited) American Strategic Income Portfolio II (concluded) Public Storage, Series Z, 20,000 shares Realty Income, Series D, 90,000 shares Realty Income, Series E, 49,500 shares Regency Centers, Series C, 44,000 shares Regency Centers, Series D, 48,238 shares Regency Centers, Series E, 50,000 shares UDR, Series G, 120,000 shares Vornado Realty Trust, Series F, 65,000 shares Vornado Realty Trust, Series G, 11,000 shares Vornado Realty Trust, Series I, 16,000 shares Weingarten Realty Investors, Series F, 182,500 shares The fund has entered into a lending commitment with Morgan Stanley. The agreement permits the fund to enter into reverse repurchase agreements up to $70,000,000 using whole loans as collateral. The fund pays a fee of 0.15% to Morgan Stanley on any unused portion of the $70,000,000 lending commitment. The fund has entered into a lending commitment with Dresdner Bank. The agreement permits the fund to enter into reverse repurchase agreements up to $22,000,000 using preferred stock as collateral. The fund pays a fee of 0.25% to Dresdner Bank on any unused portion of the $22,000,000 lending commitment. (c) Securities purchased as part of a private placement which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933 and which are considered to be illiquid. These securities are fair valued in accordance with the board approved valuation procedures. See note (a) above. (d) Interest rates on commercial and multifamily loans are the net coupon rates in effect (after reducing the coupon rate by any mortgage servicing fees paid to mortgage services) on November 30, 2007. Interest rates and maturity dates disclosed on single family loans represent the weighted average coupon and weighted average maturity for the underlying mortgage loans as of November 30, 2007. (e) Variable Rate Security - The rate shown is the net coupon rate in effect as of November 30, 2007. (f) Interest only - Represents securities that entitle holders to receive only interest payments on the mortgages. Principal balance on the loan is due at maturity. The interest rate disclosed represents the coupon rate in effect as of November 30, 2007. (g) Loan or a portion of this loan not current on interest and/or principal payments. (h) Investment in affiliated security. This money market fund is advised by FAF Advisors, Inc., which also serves as advisor for the fund. (i) On November 30, 2007, the cost of investments in securities was $273,621,644. The aggregate gross unrealized appreciation and depreciation of investments in securities, based on this cost, were as follows: Gross unrealized appreciation $ 5,253,146 Gross unrealized depreciation (13,578,957 ) Net unrealized depreciation $ (8,325,811 ) 2007 Quarterly Report 5 American Strategic Income Portfolio II Item 2—Controls and Procedures (a) The registrant’s Principal Executive Officer and Principal Financial Officer have evaluated the registrant’s disclosure controls and procedures within 90 days of the date of this filing and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported timely. (b) There were no changes in the registrant’s internal control over financial reporting that occurred during the last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3 - Exhibits Certifications of the Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act are filed as exhibits hereto. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. American Strategic Income Portfolio Inc. II By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Thomas S. Schreier, Jr. Thomas S. Schreier, Jr. President Date: January 17, 2008 By: /s/ Charles D. Gariboldi, Jr. Charles D. Gariboldi, Jr. Treasurer Date: January 17, 2008
